Case 1:20-cv-10080-DJC Document1 Filed 01/21/20 Page 1of5

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

UNITED STATES Sea eFE IEQURT

AMR oO] pit Ms 6

District of Massachusetts

People + dala Jyina Dow Umer Una woe! ICT COURT

CasONSIASS,

(to be filled in by the Clerk $ + Office)

Jobs SRN DoeS 4 | at a\.

°

)

)

an )

Plaimiff(s) ) }

(Write the full name of each plaintiff who is filing this complaint. )
ifthe names of all the plaintiffs carmot fit in the space above,

please write “see attached" in the space and attach an additional }

page with the full fist of names.) )

“Ye )

)

)

Jury Trial: (check one) Yes [No

Defendant(s)
(Wine the fullhame of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and Io an additional page

)
with the full list of names.) ~Jothy SANE Drees \-4 ) a+ al.

Aepailslor OQpjechans Re: | Edbotaben Technolo
erry)

COMPLAINT FOR A CIVIL CASE

Fos pect in maleiag tovttracts copyright

 
 

eThis Complain
A. The Plaintiff(s)

A Provide the information below for each piaintiff aamed in the complaint. Attach additional pages if
needed.

Name People 3 4 | 4 bla Juang Doe Nunera Una
Street Address - cio Loar &. law ae

City and County IS}. “a i ion ee

State and Zip Code Nye Yee 1000 QB
elephone Number 7 (26 2) © an 3- t, LAr)

-mail Address .
. .. Yeasoalo iclaw@ rail -6amm..
L J jo

he Defendant(s) ee |

Provide the information below for each defendant named in the complaint, whether the defendant ts an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title /ifknown). Attach additional pages if needed.

Skdemont: whites gor Oraci\ \ and! paid for Sea

    
  
 
  
  
  

Page bal &
 

 

 

   
   
 

Defendant No. |

Name _ Aepeea | 0 \b | en avi §
Or Title (if known) otaee (Oaviel Store )
Street Address ee oe

City and County SAN AN TDN iO... ™

State and Zip Code

Telephone Number

E-mail Address “if known)

Defendant No. 2

Name

Job or Title (if Anowns PQ: Edu hy [reclnol 7)

Street Address

City and County Boston bes 7 Mtr

State and Zip Code

Telephone Number — (302) 56 (o -56 +o ,
E-mail Address sif &nown) eotp @ hbrklee ‘ 2A

Defendant No. 3

ee Id "hoes [<4

e A Artrec
street AdQGress
Livy ahd © aubits

State and Zip Code

Telephone Number sth C | = S \sal
E-mail! Address (if frown) | ™M

Defendant No. 4 pec Q rea wld an coiespocied

 

Name .

Job or Title (if known) a .
vt ABE AMS Odor adr,
City and County bP ees - ae

memo Godewstea (0C. In

E-mail Address [if known) ) 6-¢v Oo. Thad. to. fecd

otf 4 gogle Searth °

Pape 2of 5
Case 1:20-cv-10080-DJC Document1 Filed 01/21/20 Page 3 of 5

Pro Se 1 (Rev. 09/16) Complaint fora Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plainuff.

    
 

What is th
Federal question [| Diversity of citizenship

asis for federal court jurisdiction? (check all that apply)

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

4) UsC 19% / Frvoluntany servitude

If the Basis for Jurisdiction Is Diversity of Citizenship

 

uy

1. The Plaintiffs}

ifthe plaintiff is an individual y %

a. u
She plaintiff, giqures, 7 dj 4 bY) _ is a citizen of the
" ( Syate of tame .

b. If the plaintiff is a corporation

The plaintiff, (nan xD) —hL
ony Cd upfer the laws o @ tateOf (nan
a

   

. is incorporated

yd has its principal place of business in the State of (name:

   

A Of" ntond plaintiff songs Gis
ii AS iné informattoh for each additional plaintiff,
2. The Defendant(p)

a. If the d¢ferfttant isfan individual )):| q —_ CV - 4] > SID --ey
[io () 6 foes enga ( ame) lh , is a citizen of
the State of (name)

. Or is a citizen of

(foreign nation)

S00 -\8-cv- 10927 -Eu6 so
Case 1:20-cv-10080-DJC Document1 Filed 01/21/20 Page 4of5

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

IYI.

IV.

Checked mail at [356° ww Yok Ave Me 2002 . Moth There. .

b, If the defendant is a corporation
The defendant, (name) . is incorporated under
the laws of the State of (rane) . and has is

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

eo

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Statement af Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
iacts showing that eacii plaintiff is entitled to the damages or other relief sought. Siate how each defendant was
inveived and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights. including
the dates and places of that involvement or conduct. 1f more than one claim is asserted. number each claim and
write a short and plain statement of each claim in a Separate paragraph. Attach additional pages if needed.

NOTK |S-w-Y44o odin case apeea dismissed for want ot Prseashon.
SONY 18-lU-F4os ofder (eid Throat Google Starch. Nww ceceived

evVhel -

PS 1020 and @& have a sniart phone ~~

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

A.\ donsisrancd i Smalt phone Soni An covjhak-

Ne curcut4 . 2,\the 42.5 b He SSI gave
Me people ok he stale of california. 3 Loins pisélegel
Case 1:20-cv-10080-DJC Document1 Filed 01/21/20 Page 5of5

Pro Se | (Rev. 09/16} Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

Printed Name of Plainti

 

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Street Address

State and Zip Code
Telephone Number

E-mail Address

Page Sof 5
